DETAILED ACTION

This action is in response to Applicants’ amendment received on April 22, 2022.
Claims 1-9 and 16-20 are pending in the application. Claims 10-15 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janke et al. (US PG Pub No. 2016/0146162), hereinafter “Janke”.
Regarding claim 1, Janke disclose a heat exchanger (Fig. 2 (1)) comprising: a heat exchanger core (Fig. 3 (3)) configured for exchanging heat between a first fluid and a second fluid (Abstract); and a precooling flow structure (Fig. 2 (2)) coupled to an inlet end (Fig. 3 (11)) of the heat exchanger core (3) with respect to a direction of a flow of the first fluid (paragraph 24), an interior (Fig. 3 (7)) of the precooling flow structure (2) configured to convey the first fluid therethrough (paragraph 25), the precooling flow structure (2) including at least one precooling tube (Fig. 3 (9)) extending through the interior (7) of the precooling flow structure (2), wherein the at least one precooling tube (9) is configured to convey the second fluid therethrough in order to precool the first fluid before the first fluid enters the inlet end (11) of the heat exchanger core (paragraph 25), wherein the heat exchanger core (Fig. 3 (3)) is formed by a plurality of stacked heat exchanger elements (Fig. 3 (8)), and the at least one precooling tube (Fig. 3 (9)) is coupled to an end of one of the heat exchanger elements (Fig. 3 (8)).
Regarding claim 2, Janke discloses the heat exchanger of Claim 1, further comprising a housing (Fig. 2 (4 & 5)) surrounding the heat exchanger core (3) and the precooling flow structure (2).
Regarding claim 3, Janke discloses the heat exchanger of Claim 2, wherein the second fluid is conveyed through a precooling chamber (Fig. 4 (14 & 15)) formed between an inner surface of the housing (5) and an outer surface of the precooling flow structure (2).
Regarding claim 4, Janke discloses the heat exchanger of Claim 3, wherein the second fluid is conveyed through a manifold chamber (Fig. 4 (16 & 17)) formed between the inner surface of the housing (5) and an outer surface of the heat exchanger core (3).
Regarding claim 5, Janke discloses the heat exchanger of Claim 4, wherein the precooling chamber (Fig. 4 (14 & 15)) is in direct fluid communication with the manifold chamber (Fig. 4 (16 & 17)).
Regarding claim 6, Janke discloses the heat exchanger of Claim 2, wherein an inlet end (Fig. 3 (12)) of the precooling flow structure (2) is coupled to the housing (5) and an outlet end of the precooling flow structure (2) is coupled to the inlet end (11) of the heat exchanger core (3) with respect to the flow of the first fluid.
Regarding claim 7, Janke discloses the heat exchanger of Claim 1, wherein the heat exchanger core (3) includes a plurality of exhaust gas flow openings (Fig. 3 (inside elements 8)) configured to convey the first fluid therethrough (paragraph 26) and a plurality of coolant flow openings (Fig. 3 (6)) configured to convey the second fluid therethrough (paragraph 26).
Regarding claim 8, Janke discloses the heat exchanger of Claim 7, wherein the interior (7) of the precooling flow structure (2) forms a manifold for distributing the first fluid to each of the plurality of the exhaust gas flow openings (Fig. 3 (inside elements 8)).
Regarding claim 9, Janke discloses the heat exchanger of Claim 8, wherein a housing (Fig. 2 (4 & 5)) surrounds the heat exchanger core (3) and the precooling flow structure (2), wherein a precooling chamber (Fig. 4 (14 & 15)) formed between the housing (Fig. 2 (4 & 5)) and the heat exchanger core (3) forms a manifold for distributing the second fluid to each of the plurality of the coolant flow openings (Fig. 3 (6)).
Regarding claim 16, Janke discloses the heat exchanger of Claim 1, wherein the at least one precooling tube (9) has one of an elliptical cross-sectional shape, an egg-shaped cross-sectional shape, a triangular cross-sectional shape, or a rectangular cross-sectional shape (Fig. 4 (9)).
Regarding claim 17, Janke discloses the heat exchanger of Claim 1, wherein the first fluid is an exhaust gas after exiting an internal combustion engine of a motor vehicle (Abstract) and the second fluid is a coolant for cooling the exhaust gas (Abstract).
Regarding claim 18, Janke discloses a heat exchanger comprising: a housing (Fig. 2 (4 & 5)); a heat exchanger core (Fig. 3 (3)) disposed within the housing (Fig. 2 (4 & 5)) and configured for exchanging heat between a first fluid and a second fluid (Abstract); and a precooling flow structure (Fig. 2 (2)) disposed within the housing (Fig. 2 (4 & 5)), the precooling flow structure (2) coupled to each of the housing (Fig. 2 (4 & 5)) and an inlet end (Fig. 3 (11)) of the heat exchanger core (3) with respect to a direction of the flow of the first fluid (paragraph 24), an interior (Fig. 3 (7)) of the precooling flow structure (2) configured to convey the first fluid therethrough (paragraph 25), the precooling flow structure (2) including at least one precooling tube (Fig. 3 (9)) extending through the interior (7) of the precooling flow structure (2), wherein the at least one precooling tube (9) is configured to convey the second fluid therethrough in order to precool the first fluid before the first fluid enters the inlet end (11) of the heat exchanger core (paragraph 25), wherein the heat exchanger core (Fig. 3 (3)) is formed by a plurality of stacked heat exchanger elements (Fig. 3 (8)), and the at least one precooling tube (Fig. 3 (9)) is coupled to an end of one of the heat exchanger elements (Fig. 3 (8)).
Regarding claim 19, Janke discloses the heat exchanger of Claim 18, wherein the second fluid is conveyed through a precooling chamber (Fig. 4 (14 & 15)) formed between an inner surface of the housing (5) and an outer surface of the precooling flow structure (2).
Regarding claim 20, Janke discloses the heat exchanger of Claim 18, wherein an inlet end (Fig. 3 (12)) of the precooling flow structure (2) is coupled to the housing (5) and an outlet end of the precooling flow structure (2) is coupled to the inlet end (11) of the heat exchanger core (3).

Response to Arguments
Applicants’ remarks filed on April 22, 2022 have been fully considered but they are not deemed persuasive.
With regard to the Drawings Objection, Applicants amended the Claims in order to overcome the Objection. Therefore, the Drawings Objection is withdrawn.

Applicants contend that in the reference of Janke et al. (US PG Pub No. 2016/0146162), hereinafter “Janke” the at least one precooling tube (9) is spaced from an end of one of the heat exchanger elements (8). Examiner submits that in Figure 3 of Janke it can be seen that the at least one precooling tube (9) is coupled to an end of one of the heat exchanger elements (8) through a couple of sections of element 5. Therefore, it is understood that Janke discloses a heat exchanger core that is formed by a plurality of stacked heat exchanger elements, and that the at least one precooling tube is coupled to an end of one of the heat exchanger elements; as required by the current language of the independent claims.
Accordingly, the grounds of rejection are deemed proper.

THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747